Citation Nr: 0313431	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
evaluation for post traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from January 1953 until 
October 1973.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a December 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Wichita, Kansas, which increased the rating 
for PTSD to 100 percent, effective April 14, 1995.

The issue on appeal was previously denied by the Board in a 
January 2001 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2002 Order, the Court vacated the 
January 2001 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Proceedings (Joint Motion).

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the RO has not had an opportunity to 
review the veteran's claim of entitlement to an earlier 
effective date for an award of a 100 percent rating for PTSD 
in the context of the VCAA.  For that reason, the September 
2002 Joint Motion for Remand and for Stay of Proceedings 
(Joint Motion) specifically instructed that the Board direct 
the matter back to the RO, to enable them to appropriately 
apply the VCAA to the instant claim.  

Additionally, the Joint Motion noted the VA had not obtained 
a medical opinion as to entitlement to an earlier effective 
date for the award of a 100 percent rating for PTSD, based on 
a review of the evidence of record.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  
 
2.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  The RO 
should send the veteran a letter 
informing him of the VCAA and clearly 
describing the type of information and 
evidence that he must submit to 
substantiate his claim, and what 
evidence, if any, VA will attempt to 
obtain on his behalf.  

3.  The veteran's claims folder should be 
made available to, and reviewed by, a VA 
psychiatrist to provide an opinion as to 
whether, based on review of the evidence 
of record as a whole, there has been 
demonstrated any clinically significant 
increase in service-connected psychiatric 
impairment due to PTSD, to include so as 
to render the veteran totally disabled, 
during the one year period prior to April 
14, 1995.  

4.  Thereafter, the RO should adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case, and afford the veteran and his 
representative the appropriate period of 
time to respond.  The case should 
thereafter be returned to the Board, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

